DETAILED ACTION

In response to Amendments/Arguments filed 9/29/2021.  Claims 1-17 are pending.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 14-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US 20080206458).
Watanabe discloses an antiglare film.  Concerning claims 1 and 3-6, Watanabe discloses the antiglare film comprises a substrate that is PMMA and an antiglare coating disposed on the substrate, wherein the coating is formed from a composition comprising an acrylic binder, organic particles, solvent, and a photoinitiator (para. 0031-0075).  The antiglare coating is formed by disposing the composition onto the substrate, drying the coated substrate at a temperature of 80°C and subsequently curing the coating by ultraviolet irradiation (Example 1), resulting in a coating that forms surface irregularities due to the appropriate collision and agglomeration of the particles (para. 0065-0070).  This is taken to mean that the particles rise to form the surface irregularities as the coated substrate is heated and the solvent is evaporated.  The antiglare coating has a thickness of 4 to 15 microns (para. 0063).  Given that the thickness of the coating is the same, the resulting effect is the same, and the method of drying and curing an acrylic composition with the same particles is the same, the miscible layer, 
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
With respect to claims 7 and 8, the organic particles have a particle size of 5 nm to 15 microns, specifically 5 to 7 microns (para. 0046 and Example 1) and have a content of 200 g organic particles to 4000 g acrylic binder (Example 1), which converts to 5 parts per 100 parts resin.  Regarding claim 14, the particles polystyrene or acryl-styrene particles (para. 0047; Example 1).  In regards to claims 15 and 16, silica fine particles are added to the composition (para. 0055). Concerning claim 17, the antiglare film is disposed on a polarizing element (FIG. 1; para. 0029-0030).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 20080206458).
Watanabe discloses the above, including the silica fine particles have a diameter of 5 nm to 15 microns, which would include and encompass the claimed range (para. 0046).

Claims 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 20080206458) in view of Chang et al. (US 7806979).
Watanabe discloses an acryl-based binder that is a urethane acrylate oligomer and an initiator but is silent to the other components (para. 0058).
Chang discloses an antiglare film having fine particles dispersed in an acrylate binder resin.    With respect to the acrylate binder resin as claimed, Chang discloses the acrylate binder contains up to 80 wt% of a reactive oligomer that is a urethane-modified oligomer having 2 to 6 functional groups, 10 to 100 wt% of a multifunctional acrylate monomer having a functionality greater than 3, and a difunctional or monofunctional acrylate up to 30 wt% (cols. 2-3).  Regarding claims 11 and 12, the multifunctional and di- or monofunctional acrylates have the claimed chemical identities (col. 3, lines 1-19).  The binder composition further includes an initiator that can be an acetophenone (col. 3, lines 20-40).  The values of each component overlap and include the claimed ranges, in terms of weight parts.  Examiner assumes that weight parts is equivalent to weight percent, totaling 100 wt% of the solids. The content and cols. 2-3).  As such, it would have been obvious to one of ordinary skill in the art to have the claimed components in the amounts as claimed, in order to have a coating that also exhibits good abrasion and scratch resistance.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 20080206458) in view of Chang et al. (US 7806979) as applied to claim 9 above, and further in view of Radcure Coating Resins Product Guide (Hereafter “Radcure Product Guide”).
The prior art discloses the above but is silent to the urethane acrylate oligomer having the claimed functional groups as being aliphatic.
The Radcure Product Guide discloses aliphatic urethane acrylate resins having at least 6 functional groups as resulting in coatings that have high scratch and abrasion resistance while also having good chemical and yellowing resistance (p. 6, Ebecryl® 1291).  As such, for those reasons, one of ordinary skill in the art would have been motivated to use an aliphatic urethane acrylate oligomer resin.

Response to Arguments
Applicant's arguments filed 9/29/2021 regarding the art rejections have been fully considered but they are not persuasive. Applicant asserts that the coating of Watanabe would not have the claimed sub-layer because it is not explicitly recited.  While it is agreed that Watanabe does not explicitly recite this sub-layer, it is noted that the process of producing the coating as disclosed by Watanabe is done in the same process: heating the base film such that interface between fluids due to a gradient of surface tension.  Examiner contends that this means that a miscible sublayer would be formed.  Given that the method and effect of Watanabe is the same as that disclosed, Examiner has provided sufficient technical reasoning to show that a miscible sub-layer would be formed within the coating of Watanabe.  Applicant has provided no showing or teaching on how Watanabe would not have the claimed structure and as such, has not shifted the burden.  Examiner notes that Watanabe uses a coating composition that is the same as that claimed in at least the independent claim, wherein the thickness of the overall coating is the same and organic particle size and material is the same, the coated base is heated and dried at a temperature and time to produce the intended effect, and the resulting effect is the same.  As such, the coating would intrinsically possess the claimed miscible sublayer.
Applicant is reminded as stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783